Title: Commercial Discrimination, [20 January] 1794
From: Madison, James
To: 


[20 January 1794]

   
   Smith (South Carolina) observed that supporters of JM’s resolutions had argued that Britain had demonstrated no desire for a commercial treaty with the United States. Smith alleged that in the correspondence between the president and the British minister “as printed by order of the house, it appears, that there is a chasm occasioned by the omission of a letter from the secretary of state, to that minister, which letter is referred [to] in a subsequent letter.”


Mr. Madison thought that there was a chasm which should be filled up, but it might do as well to defer the matter for a day or two, till enquiry should be made of the secretary of state, why it had been withheld. Upon informing the president, he would either give it up, or mention the reasons why it should not.
